UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1532


SANTOS E. LOPEZ PEREZ,

                    Petitioner,

             v.

JEFFREY A. ROSEN, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 23, 2020                                      Decided: January 21, 2021


Before MOTZ, FLOYD, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Santos E. Lopez Perez, Petitioner Pro Se. Vanessa M. Otero, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Santos E. Lopez Perez, a native and citizen of Nicaragua, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Lopez Perez’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial

evidence supports the denial of relief in this case, see INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). Accordingly, we deny the petition for review for the reasons stated by the

Board. In re Lopez Perez (B.I.A. Apr. 13, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2